THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION AGREEMENT

(Offshore Subscribers)

TO:

Maverick Minerals Corporation (the “Company”)

2501 Lansdowne Ave

Saskatoon, SK S7J 1H3

Canada

 

Purchase of Convertible Debenture

WHEREAS:

A.  The Company is indebted to Robert Kinloch (the “Subscriber”) in the amount
of $100,000 (the “Outstanding Amount”); and

B.   The Subscriber has agreed to accept a Debenture (as defined herein) from
the Company as payment of the Outstanding Amount pursuant to the terms and
conditions set forth in this Agreement.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.

Subscription

1.1                   On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Subscriber hereby
irrevocably subscribes for and agree to purchase one convertible debenture (the
“Debenture”) from the Company for an aggregate principal amount of $100,000. The
Debenture to be substantially in the form attached to this Subscription
Agreement as Exhibit “A”. The Debenture shall be convertible into shares of the
Company’s Common Stock, par value $0.001 (the “Conversion Shares”) at a
conversion price per Conversion Share of $0.03 (the subscription and agreement
to purchase being the “Subscription”), for an aggregate purchase price of
$100,000.

 

 



--------------------------------------------------------------------------------

 

- 2 -

 



1.2                   The Debenture, the Conversion Shares and the Underlying
Shares may be hereafter referred to, collectively, as the “Securities”.

1.3                   On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Debenture to the Subscriber.

1.4  

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

2.

Payment and Release

2.1                   The Company and the Subscriber acknowledge and agree that
the Company is indebted to the Subscriber in the amount of the Outstanding
Amount.

2.2                   As full and final payment of the Outstanding Amount, the
Company will on the Closing Date (as defined herein) issue to the Subscriber the
Debenture, and the Subscriber will accept the issuance of the Debenture as full
and final payment of the Outstanding Amount.

2.3                   The Subscriber hereby agrees that upon delivery of the
Debenture by the Company in accordance with the provisions of this Agreement,
the Outstanding Amount will be fully satisfied and extinguished, and the
Subscriber will remise, release and forever discharge the Company and its
respective directors, officers, employees, successors, solicitors, agents and
assigns from any and all obligations relating to the Outstanding Amount.

3.

Documents Required from Subscriber

3.1                   The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement prior to the Closing
Date.

3.2                   The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the Financial Industry Regulatory Authority (“FINRA”) OTC Bulletin
Board and applicable law.

4.

Closing

4.1                   The sale of the Debenture shall be completed (“Closing”)
on or about November 19, 2009 (the “Closing Date”) or such other date as the
parties may agree upon. At Closing the Company will deliver a certificate for
the Debenture being purchased registered as provided in this Subscription
Agreement.

5.

Acknowledgements of Subscriber

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 

(b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

 

(c)

it has received and carefully read this Subscription Agreement;

 

 



--------------------------------------------------------------------------------

 

- 3 -

 



 

(d)

the decision to execute this Subscription Agreement and purchase the Debenture
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“SEC”) in compliance, or intended compliance, with applicable securities
legislation;

 

(e)

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Debenture
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 

(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s);

 

(g)

all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 

(h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 

(i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 

(ii)

applicable resale restrictions;

 

(j)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by FINRA;

 

(k)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 

(l)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 

(m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

 



--------------------------------------------------------------------------------

 

- 4 -

 



 

(n)

no documents in connection with the sale of the Debenture hereunder have been
reviewed by the SEC or any state securities administrators;

 

(o)

there is no government or other insurance covering any of the Securities;

 

(p)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(q)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

 

(i)

is restricted from using most of the civil remedies available under securities
legislation,

 

(ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and

 

(iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 

(r)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 

(s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                   The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

the Subscriber is not a U.S. Person;

 

(b)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

 

(d)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(e)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 

 



--------------------------------------------------------------------------------

 

- 5 -

 



 

(f)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(g)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

 

(h)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 

(i)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
filings filed with the SEC;

 

(j)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

(k)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 

(l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 

(m)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 

(n)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 

(o)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

 

(p)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

 

(q)

the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act or under any state securities or “blue
sky” laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration

 

 



--------------------------------------------------------------------------------

 

- 6 -

 



requirements of the 1933 Act and in each case only in accordance with applicable
state securities laws;

 

(r)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of one year after the date of
original issuance of the Securities (the one year period hereinafter referred to
as the “Distribution Compliance Period”) shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

 

(s)

the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(t)

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

 

(u)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(v)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 

(w)

the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 

(x)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

(y)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities,

 

 



--------------------------------------------------------------------------------

 

- 7 -

 



 

(ii)

that any person will refund the purchase price of any of the Securities,

 

(iii)

as to the future price or value of any of the Securities, or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

6.2                   In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S.

7.

Representations and Warranties will be Relied Upon by the Company

7.1                   The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing any Debenture on a Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the date of
this Subscription Agreement and that they will survive the purchase by the
Subscriber of the Debenture and any conversion into Conversion Shares or
Underlying Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of such Securities.

8.

Resale Restrictions

8.1                   The Subscriber acknowledges that the Debenture is not
transferable and that any resale of any of the other Securities will be subject
to resale restrictions contained in the securities legislation applicable to
each Subscriber or proposed transferee. The Subscriber acknowledges that the
Securities have not been registered under the 1933 Act or the securities laws of
any state of the United States and that none of the Securities may be offered or
sold in the United States unless registered in accordance with United States
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

8.2                   The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Securities by the
Subscriber may be imposed by securities laws in addition to any restrictions
referred to in Section 8.1 above, and, in particular, the Subscriber
acknowledges and agrees that none of the Securities may be offered or sold to a
U.S. Person or for the account or benefit of a U.S. Person (other than a
distributor) prior to the end of the Distribution Compliance Period.

9.

Acknowledgement and Waiver

9.1                   The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of information available to
the Subscriber on the EDGAR database maintained by the SEC at www.sec.gov. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.

10.

Legending of Subject Securities

10.1                  The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

 

 



--------------------------------------------------------------------------------

 

- 8 -

 



“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

10.2                  The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

11.

Costs

11.1                  The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Debenture or to the conversion of the Debenture or the Conversion Shares shall
be borne by the Subscriber.

12.

Governing Law

12.1                  This Subscription Agreement is governed by the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.

13.

Survival

13.1                  This Subscription Agreement, including without limitation
the representations, warranties and covenants contained herein, shall survive
and continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

14.

Assignment

14.1

This Subscription Agreement is not transferable or assignable.

15.

Severability

15.1                  The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

16.

Entire Agreement

16.1                  Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

17.

Notices

17.1                  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at Maverick Minerals Corp.,
Attention: President.

 

 



--------------------------------------------------------------------------------

 

- 9 -

 



18.

Counterparts and Electronic Means

18.1                  This Subscription Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall constitute
an original and all of which together shall constitute one instrument. Delivery
of an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

19.

Delivery Instructions

 

19.1                  The Subscriber hereby directs the Company to deliver any
Debenture issued pursuant to this Subscription Agreement to:

 

Robert Kinloch

c/o Maverick Minerals Corporation

2501 Lansdowne Ave

Saskatoon, SK S7J 1H3

 

19.2                  The Subscriber hereby directs the Company to cause any
Debenture issued pursuant to this Subscription Agreement to be registered on the
books of the Company as follows:

 

Robert Kinloch

c/o Maverick Minerals Corporation

2501 Lansdowne Ave

Saskatoon, SK S7J 1H3

 

19.3                  The undersigned hereby acknowledges that it will deliver
to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Securities as may be required for filing with the
appropriate securities commissions and regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

Robert Kinloch

 

(Name of Subscriber – Please type or print)

 

/s/ Robert Kinloch

 

(Signature and, if applicable, Office)

 

Maverick Minerals Corporation, 2501 Lansdowne Ave

 

(Address of Subscriber)

 

Saskatoon, SK S7J 1H3

 

(City, State or Province, Postal Code of Subscriber)

 

Canada

 

(Country of Subscriber)

 

 

 



--------------------------------------------------------------------------------

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Debenture is hereby
accepted by Maverick Minerals Corp.

DATED at

SASKATOON

, the 26th day of November, 2009.

MAVERICK MINERALS CORPORATION

 

/s/ Robert Kinloch

Per:

Robert Kinloch, Authorized Signatory

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”

Form of Convertible Debenture

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: November 26, 2009

Conversion Price (subject to adjustment herein):

US$0.03

 

US$100,000

8% CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, MAVERICK MINERALS CORPORATION (the “Company”) promises to
pay to Robert Kinloch (the “Holder”), the principal sum of One Hundred Thousand
Dollars (US$100,000) in lawful currency of the United States (the “Principal
Amount”) on demand, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Debenture at the rate
of 8% per annum, payable on the Conversion Date (as hereafter defined). Interest
shall be calculated on the basis of a 360-day year and shall accrue daily
commencing on the Issue Date until payment in full of the Principal Amount,
together with all accrued and unpaid interest and other amounts which may become
due hereunder, has been made. Interest shall cease to accrue with respect to any
part of the Principal Amount converted, provided that the Company in fact
delivers the Conversion Shares (as hereinafter defined). Interest hereunder will
be paid to the Holder. The Company may prepay any portion of the principal
amount of this Debenture without the prior written consent of the Holder.

This Debenture is subject to the following additional provisions:

Subscription Agreement.

(a)                    This Debenture has been issued pursuant to a subscription
agreement between the Company and the Holder dated as of November 26, 2009 (the
“Subscription Agreement”) pursuant to which the Holder purchased this Debenture,
and this Debenture is subject in all respects to the terms of the Subscription
Agreement and incorporates the terms of the Subscription Agreement to the extent
that they do not conflict with the terms of this Debenture. This Debenture may
not be transferred or exchanged.

2.

Events of Default.

(a)                    “Event of Default”, wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

 



--------------------------------------------------------------------------------

 



 

(i)

any default in the payment of (A) the Principal Amount, or (B) interest
(including Late Fees) on, or liquidated damages in respect of, this Debenture,
in each case free of any claim of subordination, as and when the same shall
become due and payable (on a Conversion Date or by acceleration or otherwise)
which default, solely in the case of an interest payment or other default under
item (B) above, is not cured within 3 Trading Days (as defined in Section
5(a)(xii), below);

 

(ii)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement (other than a breach
by the Company of its obligations to deliver Conversion Shares to the Holder
upon conversion which breach is addressed in Section 2(a)(vii) below) which
failure is not cured, if possible to cure, within 10 calendar days after notice
of such default is sent by the Holder to the Company;

 

(iii)

a default or event of default (subject to any grace or cure period provided for
in the applicable agreement, document or instrument) shall occur under any
material agreement, lease, document or instrument to which the Company or any
Subsidiary is bound other than this Debenture or the Subscription Agreement but
including any debenture other than this Debenture sold pursuant to the
Subscription Agreement;

 

(iv)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing;

 

(v)

the Common Stock shall not be eligible for quotation on or quoted for trading on
its principal trading market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;

 

(vi)

the Company shall be a party to any Change of Control Transaction (as
hereinafter defined), shall agree to sell or dispose of all or substantially all
of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company; or

 

(vii)

the Company shall fail for any reason to deliver certificates to the Holder
prior to the fifth Trading Day after a Conversion Date pursuant to and in
accordance with Section 3(c) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with any request for conversion of this Debenture in accordance with the
terms hereof.

(b)                    If any Event of Default occurs, the full Principal
Amount, together with interest and other amounts owing in respect thereof to the
date of acceleration shall become, at the Holder’s election, immediately due and

 

2

 



--------------------------------------------------------------------------------

 



payable in cash. Commencing 5 days after the occurrence of any Event of Default
that results in the eventual acceleration of this Debenture, the interest rate
on this Debenture shall accrue at the rate of 18% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. Upon
payment of the full Principal Amount, together with interest and other amounts
owing in respect thereof, in accordance herewith, this Debenture shall promptly
be surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

3.

Conversion.

(a)                    At any time after the Issue Date until this Debenture is
no longer outstanding, all or any part of the principal and interest due under
this Debenture may be converted into Conversion Shares at any time and from
time-to-time at the option of the Holder. The Holder shall effect conversions by
delivering to the Company the form of Notice of Conversion attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the amount of principal
and interest to be converted and the date on which such conversion is to be
effected (a “Conversion Date”); provided that the date upon which any such
conversion may be effected may not be less than 61 calendar days following the
date of delivery of the Notice of Conversion. If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that is 61
calendar days after such Notice of Conversion is delivered to the Company. To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Debenture to the Company unless the entire principal amount of
this Debenture plus all accrued and unpaid interest thereon has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within 20 business days
of receipt of such notice. The Holder, by acceptance of this Debenture,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.

(b)                    The number of Conversion Shares issuable upon a
conversion shall be determined by the quotient obtained by dividing (x) the
outstanding amount of principal and interest of this Debenture to be converted
by (y) the Conversion Price.

(c)                    Not later than five Trading Days after any Conversion
Date, the Company will deliver to the Holder (i) a certificate or certificates
representing the Conversion Shares (bearing such legends as may be required by
applicable law and those required by the Subscription Agreement) representing
the number of Conversion Shares being acquired upon the conversion of Debenture.

(d)

The conversion price in effect on any Conversion Date shall be equal to
U.S.$0.03.

(e)                    The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of Common Stock
such number of shares as is necessary in order to ensure that a sufficient
number are available for the purpose of issuance of Conversion Shares upon
conversion of this Debenture, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder. The Company
covenants that all Conversion Shares shall, upon issue, be duly and validly
authorized, issued and fully paid and nonassessable.

(f)                    Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of any Conversion
Shares, and the number of Conversion Shares shall be rounded up or down to the
nearest whole number.

 

3

 



--------------------------------------------------------------------------------

 



4.

Notices

(a)                    Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, addressed to
the Company at 2501 Landsdowne Ave, Saskatoon, Saskatchewan, S7J 1H3, Canada,
Attn: Robert Kinloch or such other address as the Company may specify for such
purposes by notice to the Holder delivered in accordance with this Section. Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally addressed to the
Holder at the address of the Holder appearing on the books of the Company, or if
no such address appears, at the address of the Holder to which this Debenture
was registered pursuant to the terms of the Subscription Agreement whereby this
Debenture was purchased. Any notice or other communication or deliveries
hereunder shall be deemed given on the second business day following the date of
mailing, if sent by nationally recognized overnight courier service.

5.

Definitions.

(a)                    For the purposes hereof, in addition to the terms defined
elsewhere in this Debenture: (i) capitalized terms not otherwise defined herein
have the meanings given to such terms in the Subscription Agreement, and (ii)
the following terms shall have the following meanings:

 

(i)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of Nevada or the Province of British Columbia are
authorized or required by law or other government action to close.

 

(ii)

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).

 

(iii)

“Commission” means the United States Securities and Exchange Commission.

 

(iv)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

(v)

“Conversion Date” shall have the meaning set forth in Section 3(a) hereof.

 

(vi)

“Conversion Share” means shares of the Company’s Common Stock into which
principal and interest due pursuant to this Debenture may be converted.

 

(vii)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(viii)

“Issue Date” shall have the meaning shown on the first page of this Debenture.

 

(ix)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

4

 



--------------------------------------------------------------------------------

 



 

(x)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of November 26, 2009, to which the Company and the Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

(xi)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(xii)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

6.

Miscellaneous.

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligation of the Company, which is absolute and unconditional, to
pay the Principal Amount and interest on this Debenture at the time, place, and
rate, in United States currency, as herein prescribed. This Debenture is a
direct debt obligation of the Company.

7.

Replacement of debenture if lost or destroyed.

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

8.

Governing law.

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.

9.

Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

10.

Usury

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates applicable laws
governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power

 

5

 



--------------------------------------------------------------------------------

 



herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.

11.

Next business day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

MAVERICK MINERALS CORPORATION

 

By:         ________________________  

Robert Kinloch

President

 

 

6

 



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 8% Convertible
Debenture (the “Debenture”) of Maverick Minerals Corporation, a Nevada
corporation (the “Company”), due on demand, into shares of the Company’s Common
Stock, par value $0.001 (each a “Share”) as of the date written below. The
undersigned will pay all transfer taxes, intangible or other taxes payable with
respect hereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion. All capitalized terms not defined
herein shall have the meaning ascribed to such term in the Debenture.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

The undersigned confirms that all of the representations and warranties of the
Holder in the Subscription Agreement remain true as of the date hereof.

Conversion calculations:

Conversion Date:

Principal Amount of Debenture to be converted:

Number of Shares to be issued:

Signature:

 

Name:

 

Address:

 

 

 



 

 



 